DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/25/21, with respect to the rejection(s) of claim(s) 1-2,5-10 and 13-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Silva (Pub No 20180279203) further in view of Park (Pub No 20210022097) and Axmon (Pub No20140112180).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-2, 5-7, 9-11, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (Pub No 20180279203) further in view of Park (Pub No 20210022097) and Axmon (Pub No20140112180).

Regarding claim 1 and 9 and 17,
 	Silva teaches A method for scheduling System Information Blocks (SIBs), comprising: transmitting a Master Information Block (MIB) at a first fixed cycle; starting from a first System Frame number (SFN); transmitting a first SIB at a second fixed cycle and at a SIB offset after the SFN; and (interpreted as Once synchronized the wireless communication device reads the master information block (MIB) and System information blocks (SIB). The wireless communication device then proceeds by reading System information block 1 (SIB1) and System information block 2 (SIB2). This access information, i.e. MIB and SIB1, is transmitted by the network at a fixed cycles. For instance, MIB is transmitted every 4 frames starting from System Frame Number (SFN) SFN 0 and SIB1 is also transmitted every 8 frames starting from SFN 0, see Silva para [0004]).
 	However Silva does not teach wherein transmitting a first complete SIB at a second fixed cycle comprises transmitting a complete SIB every eight frames plus the offset starting after System Frame Number (SFN) 0;
  	updating the SIB offset at a User Equipment (UE), allowing the UE to calculate the subframe number carrying the first SIB information.
 	Park teaches wherein transmitting a first complete SIB at a second fixed cycle comprises transmitting a complete SIB every eight frames plus the offset starting after System Frame Number (SFN) 0; (interpreted as the eNB broadcasts the SIB to notify all UEs within the eNB coverage area of the offset between the SFN #0 and the first synchronization resource. Since period of the synchronization signal is 40 ms, the offset falls in the range from 0 to 39 ms. Here, it is assumed that one subframe spans 1 ms, see Park para [0033]). 
 	It would have been obvious to one of ordinary skill in the art to combine the SIB taught by Silva with the offset for SIB as taught by Park since to efficiently indicate location of data.
 	However Silva in view of Park does not teach updating the SIB offset at a User Equipment (UE), allowing the UE to calculate the subframe number carrying the first SIB information.

(interpreted as using a single or a minimum number of segments to transmit the SIB, wherein if more than one segment is used to transmit the SIB, then the method comprises transmitting the segments at System Frame Number, SFN, offsets that enable the UE to catch up non-SI measurements in between, see para [0032]).
 	It would have been obvious to one of ordinary skill in the art to combine the SIB taught by Silva in view of Park with the offset at a UE as taught by Jain since it is known in the art of communications to use the offset information to indicate location of certain data.

 	
Regarding claim 2 and 10 and 18,
 	Silva in view of Park and Axmon teaches the method of claim 1, wherein transmitting a MIB at a first fixed cycle comprises transmitting a MIB every four frames starting after System Frame Number (SFN) 0. (interpreted as For instance, MIB is transmitted every 4 frames starting from System Frame Number (SFN) SFN 0, see Silva para [0004]).

Regarding claim 5 and 13,
	Silva in view of Park and Axmon teaches the method of claim 1 wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed by an eNodeB (interpreted as such as a Radio Base Station (RBS), which sometimes may be referred to as e.g. "eNB", "eNodeB", "NodeB", "B node", or BTS (Base Transceiver Station), depending on the technology and terminology used, see para [0034]).

Regarding claim 6 and 14,
(interpreted as In a wireless communication network 102, such as a cellular network, wireless communication devices 101, 110 communicate e.g. via a Radio Access Network (RAN) to one or more core networks (CNs), for example as depicted in FIGS. 11 and 12, see Silva para [0033]).

Regarding claim 7 and 15,
 	Silva in view of Park and Axmon teaches the method of claim 1 wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed by a coordinating server (interpreted as a server via the RAN and possibly one or more core networks, comprised within the network, see Silva para [0033]).

Claim 8 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (Pub No 20180279203) further in view of Park (Pub No 20210022097) in view of Jain (Pub No 20130115993).

Regarding claim 8 and 16,
	Silva in view of Park and Axmon teaches the method of claim 1 however does not teach wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed in part by at least two of an eNodeB, a Multi Radio Access Network (RAN) node, and a coordinating server.
 	Jain teaches wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed in part by at least two of an eNodeB, a Multi Radio Access Network (RAN) node, and a coordinating server (interpreted as In some embodiments, a system control module 1308 of the UE 15 may include a NAS module and an AS module for respective signaling. In other embodiments, the system 1300 may be capable of functioning as the one or more servers 50 of FIG. 1 or otherwise provide logic/module that performs functions as described for base stations 40, 42, CBC 60, one or more nodes 45, SCS 52, MTC-IWF 54, HLR/HSS 56, SGSN/MME 58, RAN 20, GGSN/PGW 51, and other modules described herein, see para [0106]).
	It would have been obvious to one of ordinary skill in the art to combine the SIB taught by Silva in view of Park with system as taught by Jain since it is known in the art of communications to transmit in a network with multiple base stations and servers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/OMER S MIAN/Primary Examiner, Art Unit 2461